UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number: 333-172896 NORTH AMERICAN OIL & GAS CORP. (exact name of registrant as specified in its charter) Nevada 98-087028 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 56 E. Main St. Suite 202 Ventura, CA 93001 (Address of principal executive offices) (Zip Code) (805) 643-0385 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No x As of March 31, 2014, there were 62,869,337 shares of registrant’s common stock outstanding. NORTH AMERICAN OIL & GAS CORP. Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other information 15 Item 6. Exhibits 16 SIGNATURES 17 2 NORTH AMERICAN OIL & GAS CORP. (A DEVELOPMENT STAGE COMPANY) Consolidated Balance Sheets March 31, (Unaudited) December 31, ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Total Current Assets Long Term Assets Restricted Cash - Oil and Gas Properties, Unproved, Successful Efforts method Furniture, Fixtures, and Equipment Deposits Total Non-current Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Current Liabilities Accounts Payable $ $ Accounts Payable - Related Party Advance from Working Interest Owner Other Current Liabilities Note Payable - Related party - Total Current Liabilities Long-term Liabilities Asset Retirement Obligation Total Liabilities Shareholders' Equity (Deficit) Common Stock: $0.001 par value; 200,000,000 shares authorized; 62,869,337 and 61,114,602 shares issued and outstanding, respectively Preferred Stock; 25,000,000 authorized; zero issued - - Additional paid-in capital Deficit Accumulated During the Development Stage ) ) Total Shareholders' Equity (Deficit) ) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements 3 NORTH AMERICAN OIL & GAS CORP. (A DEVELOPMENT STAGE COMPANY) Consolidated Statements of Operations (Unaudited) For the Three Months Ended March 31, Cumulative Period from Inception June 20, 2011 Through March 31, Expenses Exploration & Leasehold Costs Management and Consulting General and Administration Depreciation expense 39 Accretion expense Total Expenses Other Income (Expense) Other Income (Expense) ) ) Interest Expense ) - ) Gain on Sale of Oil and Gas Properties - - Total Other Income (Expense) ) ) Net Loss $ ) $ ) $ ) Net Loss per common share $ ) $ ) Weighted average number of shares outstanding The accompanying notes are an integral part of these unaudited consolidated financial statements 4 NORTH AMERICAN OIL & GAS CORP. (A DEVELOPMENT STAGE COMPANY) Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, Cumulative Period from Inception June 20, 2011 Through March 31, Cash Flows from Operating Activities: Net (Loss) $ ) $ ) $ ) Adjustments to Reconcile Net (Loss) to Net Cash (Used in) Operating Activities: Depreciation expense 39 Accretion expense (Gain) on sale of oil & gas properties - - ) Stock based compensation Changes in Assets and Liabilities: (Increase)/Decrease in accounts receivable 21 ) (Increase)/ Decrease in prepaids and other assets - ) Increase/ (Decrease) in accrued expenses Increase/(Decrease) in accounts payable ) Increase/(Decrease) in accounts payable - related party ) ) Net Cash Used in Operating Activities ) ) ) Cash Flows from Investing Activities: Purchase of oil and gas property ) ) ) Proceeds from the sale of oil & gas properties - - Purchase of furniture, fixtures and equipment - ) ) Restricted Cash - - Net Cash Used in Investing Activities ) ) ) Cash Flows from Financing Activities: Proceeds from the sale of common stock - Contributions - - (Distributions) - - ) Advances From working interest owner - - Proceeds from related party notes - - Net Cash Provided by Financing Activities - Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at the Beginning of the Period - Cash and Cash Equivalents at the End of the Period $ $ SUPPLEMENTAL DISCLOSURE OF NON-CASH TRANSACTIONS Recovery of Oil and Gas Property $ - $ $ Asset Retirement Obligation - Shares issued for conversion of debt - AP for oil and gas additions - The accompanying notes are an integral part of these unaudited consolidated financial statements 5 NORTH AMERICAN OIL & GAS CORP. (A DEVELOPMENT STAGE COMPANY) Notes To Consolidated Financial Statements (Unaudited) NOTE 1 – THE COMPANY AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES North American Oil & Gas Corp. (hereinafter referred to as the “Company”) was incorporated in the State of Nevada on April 7, 2010. Since November 16, 2012, the Company has been engaged in the exploration and development of oil and natural gas. The Company is considered a development stage exploration company in accordance with Financial Accounting Standards Board (“FASB”) and Accounting Standards Codification (“ASC”) No. 915, “Development Stage Entities”. The accompanying unaudited condensed interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company’s annual report on Form 10-K for the year ended December 31, 2013 filed with the SEC on March 25, 2014. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Reclassifications Certain reclassifications of amounts previously reported have been made to the accompanying consolidated condensed financialstatements to maintain consistency between periods presented. The reclassifications had no impact on net (loss)or stockholders’ equity (deficit). NOTE 2 – GOING CONCERN The Company’s financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs, which indicates a substantial doubt of its ability to continue as a going concern. The Company has accumulated losses of $2,256,288 from Inception through March 31, 2014. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease development of operations. Recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheets is dependent upon continued operations of the Company, which in turn is dependent upon the Company’s ability to raise additional capital, obtain financing and to succeed in its future operations. If the Company is unable to make it profitable, the Company could be forced to discontinue operations. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts. 6 NOTE 3 – RELATED PARTY TRANSACTIONS The Company entered into a short-term loan with ASPS Energy Investments, Ltd. (“ASPS”), on September 7, 2012, for the principal sum of $50,000, with interest rate of 3%. The note was due and payable on September 6, 2013, when the outstanding amount of principal and interest was due in full. On February 3, 2014, the outstanding principal of $50,000 as well as accrued interest of $2,154 was converted into 200,590 shares of common stock at a price of $0.26 per share. On November 13, 2012, the Company entered into a Farm-In agreement with Avere Energy Corp (“Avere”), a wholly owned subsidiary of East West Petroleum Corp. According to the provisions of the agreement, Avere was to fund $300,000 for overhead, which was funded at 100% as of May 1, 2013. The Company has repaid through cash and overhead deductions in the amount of $193,390 leaving the debt remaining at March 31, 2014 of $106,610. Additionally, Avere has provided $1,300,000 to finance the drilling of Well 77-20 in exchange for a 25% working interest in the Tejon Extension. Well 77-20 has been drilled, and is currently shut in while reviewing additional testing possibilities. As of March 31, 2014 Avere has contributed $1,337,019 towards Well 77-20, with NAMOG’s contribution at $115,275. Through the Farm-In agreement, Avere is to fund $347,500 in total to acquire the White Wolf Prospect in exchange for a 50% working interest. As of March 31, 2014 NAMOG secured 4,663 gross acres, 2,239 net acres, at an average cost per net acre of $135.18. The total costs for the White Wolf leasing acquisition program through March 31, 2014 is $399,823. Avere’s share of these costs at March 31, 2014 is $304,868 leaving a remaining obligation from Avere of $42,632 per this agreement. On February 1, 2013, the Company entered into a consulting contract with a Board Director, Cosimo Damiano. The consulting contract is for twelve months beginning January 2013 at a rate of $5,000 per month, and covers a variety of consulting activities in the management and operations of the Company. For the twelve (12) month period ending December 31, 2013 the Company incurred consulting fees totaling $60,000, $30,000 of which is included in accounts payable as of March 31, 2014. On April 1, 2013 Donald Boyd, Operations Manager, and Robert Skerry Hoar, Managing Geologist, agreed to termination of services as full time employees, and signed Consulting Agreement contracts with the Company this same date. Each individual contract stipulates $5,000 per month fixed compensation for consulting services in the ongoing operations of NAMOG. NOTE 4 – COMMON STOCK On January 27, 2014, the Company entered into a Stock Purchase Agreement with Oel und Erdgazforshung AG, aNevis Corporation, for the sale and issuance of 854,701 shares of the Company’s common stock for a purchase price of $200,000, and warrants to purchase an aggregate of 100,000 shares of Common Stock, at an exercise price of $.30 per share. The Warrants are exercisable immediately and expire January 27, 2017. 7 On February 3, 2014,ASPS elected to convert its $50,000 loan plus interest to date (totaling $52,154) to Two Hundred-thousand, Five Hundred-ninety (200,590) common shares based on the previous day’s close (Friday, January 31, 2014) of $0.26 per share. On March 28, 2014, the Company entered into a Stock Purchase Agreement with Oel und Erdgazforshung AG, aNevis Corporation, for the sale and issuance of 694,444 shares of the Company’s common stock for a purchase price of $100,000, and warrants to purchase an aggregate of 50,000 shares of Common Stock, at an exercise price of $.18 per share. The Warrants are exercisable immediately and expire March 28, 2017 NOTE 5 – STOCK OPTIONS The Company awarded Linda Gassaway, Chief Financial Officer, 500,000 shares of stock options on April 1, 2013. The restricted stock options were offered at an exercise price of $.80 per share, and will vest one year from date of grant. The fair value of the option grants were estimated on the date of the grant using the Black-Scholes option-pricing model with the following weighted average assumptions: expected volatility of 202.5%, risk free interest rate of 0.76%; and expected term of five years. During the three months ended March 31, 2014, the Company recorded stock-based compensation of $92,090 related to options granted in prior periods. At March 31, 2014 the weighted average remaining life of the stock options is 4.13 years. All options have been fully amortized as of March 31, 2014. NOTE 6 – SUSBSEQUENT EVENTS On April 30, 2014 the Company entered into a Purchase and Sale Agreement (“Agreement”) with Edwin S. Nichols Exploration, Inc., a Texas corporation (“Seller”). The Company purchased ninety-five percent (95%) of Seller’s interest in the “Paid-Up” Oil and Gas Lease covering lands located in Crockett County, State of Texas, more specifically, leases dated June 16, 2012 referred to as the Padgitt Leases covering 596 net acres. The Company acquired these leases for the purchase price of $750 per acre (total consideration equal to $424,650). The terms of the Agreement required the Company to provide a non-refundable deposit of $20,000 upon signing (April 20, 2014), with another payment of $200,000 due on June 30, 2014, and final payment of $204,650 due on September 2, 2014. 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS This Management's Discussion and Analysis of Financial Condition and Results of Operations includes a number of forward-looking statements that reflect Management's current views with respect to future events and financial performance. You can identify these statements by forward-looking words such as “may” “will,” “expect,” “anticipate,” “believe,” “estimate” and “continue,” or similar words. Those statements include statements regarding the intent, belief or current expectations of us and members of its management team as well as the assumptions on which such statements are based. Prospective investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risk and uncertainties, and that actual results may differ materially from those contemplated by such forward-look statements. Readers are urged to carefully review and consider the various disclosures made by us in this report and in our other reports filed with the Securities and Exchange Commission. Important factors currently known to us could cause actual results to differ materially from those in forward-looking statements. We undertake no obligation to update or revise forward-looking statements to reflect changed assumptions, the occurrence of unanticipated events or changes in the future operating results over time. We believe that its assumptions are based upon reasonable data derived from and known about our business and operations and the business and operations of the Company. No assurances are made that actual results of operations or the results of our future activities will not differ materially from its assumptions. Factors that could cause differences include, but are not limited to, expected market demand for the Company’s services, fluctuations in pricing for materials, and competition. Overview The Company began oil and gas exploration in California in June 2011 through our subsidiary Lani. The Company is currently focused on oil and natural gas exploration, exploitation and development operations in projects targeted primarily in the San Joaquin Basin, California. The current Company prospects are: 1) Tejon Main prospect, 2) Tejon Extension prospect, and 3) White Wolf project. The Company drilled its inaugural exploratory well on the Tejon Ranch Extension on November 25, 2012. We completed drilling on Well 77-20 in December 2012. Seven zones were tested and, due to the results,, the well was shut-in on February 13, 2013. Further review of seismic data is ongoing and the well continues to be shut-in until Management determines if further zonal testing is economically feasible. The Company licensed seismic data over a 3,429 gross acres (2,946 net acres) over our Tejon Extension and Tejon Main prospect in February 2013. Consulting geologists completed an exhaustive analysis on this 3D survey in September 2013. We have finished the mapping and volumetric analysis of the 14 prospects previously identified and further refined the extent of, and reducing the associated technical risk of our prospects. This work has allowed the Company to prioritize its prospect inventory in terms of geologic risk, resource potential, drilling difficulty and permitting issues. 9 The prospects include 5 target horizons; the Eocene, Vedder, Jv, Olcese, Reserve and Transition Zone. Based on the findings in the 3D evaluation, the Company had originally budgeted to drill a well on the Tejon Main prospect. In the first quarter of 2014, Management re-evaluated its drilling plans for 2014, and the timing of drilling. The Company plans to drill a well on the Tejon Extension lease based on adequate funding. The Company plans to drill this well in the third or forth quarter of 2014. During the period ending March 31, 2014 the Companycontinued itsaggressive acquisition program in the White Wolf prospect. The Company has acquired additional leases in this prospect totaling approximately 1,156 gross, and 1,054 net acres in this prospect. NAMG owns lease interests in over 176 individual leases covering its three prospects. On the Tejon Ranch Main lease the Company holds 2,874 gross acres and 2,600 net acres; on the Tejon Ranch Extension lease the Company holds 546 gross acres and 346 net acres; and on the White Wolf leases the Company holds 4,823 gross acres and 2,098 net acres. The majority of these leaseholds are held for primary terms of five years. The current leaseholds are set to expire over various periods from now until February 26, 2018 if no additional lease terms are negotiated or extended Projects in the next 12 months, subject to raising the capital requirements: Subject to obtaining additional financing, the following drilling and testing may be pursued. The projects and our share of the estimated costs are listed below: Estimated cost based on expected participating working interest. Project Current WI% No. Wells Procedure Est. Net Cost Tejon Extension 75
